Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed May 27, 2022 have been entered. Claims 1 and 15 have been amended. Claims 7 and 8 have been cancelled. Claims 3-4 and 6 have been previously cancelled. Claims 1, 2, 5, and 9-17 are currently pending in the application. 
The amendment to claim 1 has overcome the previous rejection under 35 U.S.C. 112(b).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Funaki (International Patent Publication No. WO 9611658 A1) is cited as being of interest for disclosing a standing aid “A” for helping a person stand up, having a frame 2, having a base 4 from which a vertical portion 10 of the frame 2 extends vertically upward (Figure 1), at least one support arm 20 movably disposed on the frame (Figure 1, page 10, paragraph 2, and page 14, paragraph 5-page 15, paragraph 3, where a lifting mechanism 80 controls movement of the support arm 20), wherein the at least one support arm 20 has handles 16 (Figure 1), and a drive device 80 coupled to the frame 2 and to the at least one support arm 20 (Figure 2) wherein the drive device 80 is configured to move the at least one support arm 20 to a lowered position and to a raised position (page 10, paragraph 2, and page 14, paragraph 5-page 15, paragraph 3, where a lifting mechanism 80 controls movement of the support arm 20), and at least one padded rest 40 configured to support the shins of the person during movement of the at least one support arm 20 (Figure 2 and page 11, paragraph 4-page 12, paragraph 3), wherein at least one padded rest 40 is dimensioned such that the person's kneecaps at all times bear on the at least one padded rest 40 during the movement of the support arm 20 (Figures 7-9, which show the process of a patient standing, and page 11, paragraph 4-page 12, paragraph 3), wherein a rear side of the at least one padded rest 40 has a fixed shell 44 on which a cushion pad 46 is arranged (Figure 10), wherein the rear side of the at least one padded rest 40 has a pivotable bearing 48, which is connected to the frame 2, where the pivotable bearing 48 has at least one horizontal hinge axis 50 (page 11, paragraph 4-page 12, paragraph 1); where in the pivotable bearing 48 is configured to tilt the at least one padded rest 40 about the horizontal hinge axis 50 of the pivotable bearing due to movement of the person during the movement of the at least one support arm 20 (see tilted movement between Figure 7-9 and page 11, paragraph 4-page 12, paragraph 1); wherein the at least one padded rest 40 is located near the base of the frame 4 and extends over a foot rest 6 of the frame (Figure 1 and 7).
Funaki does not disclose wherein the at least one padded rest is configured to support the entire shins and knees of a person during movement of the at least one support arm, wherein at least one padded rest is formed from a viscoelastic foam with a thickness of at least 6 cm, wherein a base layer made of cold cure foam is arranged between the viscoelastic foam and the fixed shell, wherein the base layer has a thickness corresponding at most to one quarter of the thickness of the viscoelastic foam.
Lingegard (U.S. Publication No. 2018/0036189) is cited as being of interest for teaching wherein the at least one rest 19 is configured to support the entire shins and knees of a person during movement of the at least one support arm (Figure 2 and paragraph 0035, where in Figure 2 the user is shown with their entire shins and knees resting against the abutments 19). Escobar Uribe (U.S. Publication No. 2014/0215720) is cited as being of interest for teaching cold cure foam (paragraphs 0031-0032).
Chon (U.S. Patent No. 9,775,451) is cited as being of interest for teaching at least one padded rest 300 is formed from a viscoelastic foam (Col. 6, lines 3-11) with a thickness of at least 6 cm (where the viscoelastic layer 340 is 3-5 inches or 7.62-12.7 centimeters thick, and the entire padded rest, including additional layer 350, is 3.25-7 inches or 8.62-17.78 centimeters thick, Col. 7, lines 3-13 and Col. 7, lines 24-31), wherein a base layer 350 made of a foam (see Chon, Figure 3 and Col. 6, lines 3-11) below the viscoelastic foam (see Chon, Col. 6, lines 3-11) and the fixed shell (see Funaki, annotated Figure 7, above, where the viscoelastic layer 340 of Chon is defined as the upper layer, and may be used to contact the legs of a user, Col. 1, lines 49-55 and Col. 3, lines 44-56), wherein the base layer 350 has a thickness corresponding at most to one quarter of the thickness of the viscoelastic foam 340 (see Chon, where the viscoelastic layer 340 is 3-5 inches or 7.62-12.7 centimeters thick, and the base layer 350, is 0.25-2 inches or 0.64-5.08 centimeters thick, Col. 7, lines 3-13 and Col. 7, lines 24-31, where the base layer can be one twelfth of the thickness of the viscoelastic foam).
However, the padded layer 46 of knee pads 40 of Funaki are formed of a single layer of foam used to support the front of the knees of a user. Funaki does not explicitly disclose the padded rests being immovable or otherwise permanently fixed to the knee pads 40. Funaki contains no discussion of the padded layer being removable from the padded rest. In the case of Chon, the foam layers are provided in order to be adjusted, such as by removing one layer from the pillow arrangement. There would be no motivation to combine the teachings of Chon with the knee pads disclosed by Funaki, as doing so may make the knee pads of Funaki unsuitable for their intended use by eliminating the fixed position of at least one layer of foam, providing instability to the padded rest. Moreover, the pillow of Chon does not disclose the base layer being formed of a cold-cure foam. While Escobar Uribe teaches cold cure-foam, there would be no motivation to combine the teachings of Escobar Uribe to further modify the base layer of Chon with cold-cure foam such that the cold-cure foam is between the fixed shell of Funaki and the viscoelastic foam of Chon, as doing so would require the use of impermissible hindsight. While cold-cure foam and the benefits thereof are known in the art, padded rests with a fixed shell provided in patient lifting or standing devices, such as in Funaki, typically consist of a single layer pad attached to backing layer, such as the fixed shell of Funaki (also see padded rest 7 of Huang, U.S. Publication No. 2019/0247256, padded rest 36 of Biersteker et al., U.S. Publication No. 2009/0165204, and padded rest 84 of Herron, U.S. Publication No. 2011/0083266) and do not contain additional layers with particular types of foams. As such, there is no motivation to provide the additional layers of the independent pillow of Chon with the particular foam of Escobar Uribe on the front of the fixed shell of Funaki. Moreover, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/31/2022